  Case 13-39193         Doc 74     Filed 05/03/19 Entered 05/03/19 09:32:35              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-39193
         Alexa M Kukulis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/04/2013.

         2) The plan was confirmed on 06/25/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/18/2019.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $29,394.11.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-39193       Doc 74        Filed 05/03/19 Entered 05/03/19 09:32:35                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $21,270.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $21,270.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $840.02
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,840.02

Attorney fees paid and disclosed by debtor:                 $1,000.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ATG CREDIT                       Unsecured          65.00           NA              NA            0.00       0.00
Classic Bodywork Gym             Unsecured         172.28           NA              NA            0.00       0.00
COMENITY BANK                    Unsecured         208.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER            Secured             0.00           NA              NA            0.00       0.00
Cotters Mill Condo Association   Unsecured     14,638.65            NA              NA            0.00       0.00
Cotters Mill Condo Association   Secured       14,638.65            NA              NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         399.00           NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      2,294.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      3,313.00            NA              NA            0.00       0.00
FMA Alliance, Ltd                Unsecured         605.72           NA              NA            0.00       0.00
HERITAGE VALLEY ASSOC            Unsecured         300.00           NA              NA            0.00       0.00
HERITAGE VALLEY ASSOC            Secured           300.00           NA           300.00        300.00        0.00
ILLINOIS AMERICAN WATER          Unsecured          63.75         63.75           63.75          61.27       0.00
ILLINOIS AMERICAN WATER          Secured            63.75           NA              NA            0.00       0.00
JPMORGAN CHASE BANK NATIONAL     Secured       91,157.00           0.00            0.00           0.00       0.00
JPMORGAN CHASE BANK NATIONAL     Secured              NA           0.00            0.00           0.00       0.00
JPMORGAN CHASE BANK NATIONAL     Unsecured      3,750.86            NA              NA            0.00       0.00
Meridian Chiropractic            Unsecured          40.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured      2,471.00       2,214.40        2,214.40      2,128.18        0.00
Pentagroup Financial             Unsecured      1,003.00            NA              NA            0.00       0.00
Porter                           Unsecured         210.60           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         300.00           NA              NA            0.00       0.00
PREMIER BANK CARD                Unsecured         510.00        510.14          510.14        490.28        0.00
REGION RECOVERY                  Unsecured      1,190.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      9,110.00     15,035.69        15,035.69     14,450.25        0.00
Valparaiso Family Dentistry      Unsecured         210.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-39193         Doc 74      Filed 05/03/19 Entered 05/03/19 09:32:35                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $300.00            $300.00              $0.00
 TOTAL SECURED:                                             $300.00            $300.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,823.98         $17,129.98              $0.00


Disbursements:

         Expenses of Administration                             $3,840.02
         Disbursements to Creditors                            $17,429.98

TOTAL DISBURSEMENTS :                                                                      $21,270.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
